DETAILED ACTION
This is the initial Office action for application SN 17/365,557 having an effective date of 01 July 2021 and a provisional priority date of 12 July 2019.  This application is a continuation of SN 16/509,845; now U.S. Patent No. 11,085,006.  A preliminary amendment was filed on 01 July 2021 canceling claims 1-22 and adding NEW Claims 23-42.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,085,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for lubricating a transmission having an electric or a hybrid-electric motor, the method comprising lubricating a transmission having an electric or a hybrid-electric motor with a lubricant; the lubricant including a poly(meth)acrylate copolymer and a solvent system including a base oil component blended with a branched diester component, which is indistinguishable over the claimed method for lubricating a transmission having an electric or a hybrid-electric motor of this application.  The patent also includes claims to a transmission and lubricant for an electric or a hybrid-electric vehicle (independent claim 7) and to a lubricating composition for electric or hybrid-electric motors (independent claim 13) which are also .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25-30, 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Salvi et al (US 2020/0277542) in combination with AOYAMA (US 2018/0100119).
Salvi et al [“Salvi”] disclose lubricating oil compositions for use in an electric or hybrid vehicle comprising one or more base oils as a major component and one or more lubricating additives as a minor component (Abstract).  Salvi discloses that the lubricating oil basestocks includes at least one Group IV base oil and/or at least one Group V base oil including dicarboxylic acid esters [0081].  Salvi discloses that esters comprise useful base stock and that 
Salvi discloses that the lubricating oil has a kinematic viscosity (KV100) from 1 cSt to 7 cSt at 100°C and an electrical conductivity at room temperature of less than 15,000 pS/m (Abstract).  
Salvi discloses that the lubricating oil compositions may contain additional additives such as antioxidants, detergents, dispersants, and others, if so desired [0024].  Additional additives include copolymers of methacrylate as viscosity modifiers such as copolymers of various chain length alkyl methacrylates [0242].  Applicant’s invention may differ by specifying that the poly(meth)acrylate copolymer have a weight average molecular weight of about 50,000 g/mol or less.  However, as evidenced by AOYAMA, such poly(meth)acrylates are known in the art as additives to transmission fluids having excellent gear properties, clutch properties, cooling properties, and electric insulating properties. AOYAMA discloses that the poly(meth)acrylate viscosity index improver have a mass average molecular weight of 10,000 to 50,000.  Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to one of ordinary skill in the art to have selected as the copolymers of polymethacrylate taught in the compositions of Salvi, those copolymers having a mass average molecular weight of 10,000 to 50,000 as evidenced by AOYMA, if so desired.  



Claim Rejections - 35 USC § 103
Claims 23, 25-30 and 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA (US 2018/0100119), alone or in combination with Lann et al (US 2012/0208731).
AOYAMA discloses a lubricating oil composition for a transmission having excellent gear properties, clutch properties, cooling properties, and electric insulating properties (Abstract).  The compositions are prepared by blending (A) a base oil, (B) a viscosity index improver having a mass average molecular weight of 10,000 to 50,000, and (C-1) a polyamide and/or (C-2) a polyol ester.   
AOYAMA discloses that the base oil component includes a mineral oil and/or a synthetic oil wherein the synthetic oil has a kinematic viscosity at 100°C of 1.0 to 10.0 mm2/s [0020].
AOYAMA discloses that examples of the viscosity index improver include olefin-based polymers, styrene-based polymers and poly(meth)acrylates wherein poly(meth)acrylates are preferred [0041].  AOYAMA discloses that preferred examples of methacrylate monomers include methyl(meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate and longer chained (meth)acrylates including octadecyl(meth)acrylate, and the like.  AOYAMA discloses that copolymers prepared using two or more of the monomers may be used, and that the alkyl group of such monomers may be either linear or branched [0043].  
As the polyol ester component, AOYAMA teaches that the esters are obtained through reaction between a polyol and a carboxylic ester compound [0058].  Examples of the dicarboxylic acid reactant include the diacids adipic acid (hexane dicarboxylic acid) and sebacic (decane dicarboxylic acid) and the like [0063].  Thus the examiner is of the position that the polyol ester component of AOYAMA meets the limitations of the branched diester component in the independent claims.  Applicant’s invention may differ when the branched diester component 
Lann discloses a method of lubricating a limited slip differential comprising a lubricating composition containing (a) an oil of lubricating viscosity, and (b) a C4-30 diester of a dicarboxylic acid.  Lann discloses that in one embodiment the dicarboxylic acid has the formula:  HO(O)-R1-C(O)OH; wherein R1 may be an aliphatic group having 2 to 38 carbon atoms, and typically a C4-30 diester of adipic acid (a C6 dicarboxylic acid) [0013].  Lann teaches that the alcohol-derived portion of the ester groups may be C8-30 which may be linear or branched, typically branched [0011].
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have added the C4-30 diester of a dicarboxylic acid disclosed in Lann to the transmission fluid disclosed in AOYAMA if the known imparted properties of thermal stability, oxadative stability, high static coefficient of friction, and other properties [0007] were so desired.   A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 25, 2022